Darden, Judge
(dissenting):
I cannot say that the facts here are so overweighted in one direction that all would agree that Anglin was a suspect when questioned by authorities and that consequently he should have had an Article 31, Uniform Code of Military Justice, 10 USC § 831, and Miranda1 warning. Where the evidence is susceptible to different interpretation, final determination of the conflict remains with those who have fact-finding power. United States v Schafer, 13 USCMA 83, 32 CMR 83. Because I believe this is such a case, I would hold that the board of review was correct in ruling that it was not prejudicial error to admit into evidence at trial the statement made by the appellant to Special Agent Bradford.

 Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966).